Title: To Thomas Jefferson from Josiah Dean, 7 July 1808
From: Dean, Josiah
To: Jefferson, Thomas


                  
                     May it please Your Excellency
                     
                     Raynham 7th July 1808
                  
                  I have the Honour to communicate to you the inclosed documents from Newbedford and at the request of the people to give such information touching papers & the Suject as I may possess, & would observe that I am personally acquainted with most of the Subscribers to the memorial & know them to be men of the first respectability & property—among the friends of the Administration & I understand by the bearer of these papers to me as well as by the tenner of them that no person has Signd the memorial but Such as were so well acquainted with the facts and Circumstances of the fraudulent conduct of the officers of the revenue as to be fully convinced of the truth of of every part of their communication which they have supported by affidavetts anexed—I am well aquainted with most of the persons who have given their affidavets & know them to be people of the first respectability property & comercial buisiness amongst the republicans of the place & that they comprise some of the greatest Ship owners in the district, the Justice before whom some of the Communications were sworn to is a person of acknowledged respectability & piety—Not doubting but Your Excellency will appoint a New Collector for the district—the people beg leave to ask your attention to the Several recomendations which they have heretofore made of Mr. Isaiah Weston of Newbedford as the most sutable person for the office also the recomendations in the County also from James Sullivan Governer of this state also the several Communications of the Honble. Thomas Hazard of New bedford Who I understand has communed with General Dearborn on the subject and Writes to him by the present male—I would inform your Excellency that Newbedford is in the County which I have the honour to represent they depend on me to make known their situation & I am almost weary of the subject I find it is generally believed that the revenue has been greatly defrauded in many other instances besides those alluded to in the inclosed papers for a number of years—Seing they have made such clear & respectable proof of fraud and collution in the office and that the influence of the office is Used against the administration of the Government, I hope Your Excellency will not fail to pay that attention that the importence of the Subject requires for I am fully perswaded it would not only satisfy people who are confident of the rectitude of their intentions by the memorial but I am confident it would help the revinue I am further requested to give assurences that if any publick aspersions be thrown out against the Executive on account of removal it Shall be Vindicated for though they do not wish to expose the Official conduct of the Collector to the publick Yet rather than the Executive should be reproached for doing good they will make the Corruptions of the Office publick. Remembering that your Excellency assured me that a removal should take place when ever proof by Affidavid Should be produced I am perswaded that your Excellency will Now put an end to this buisiness by the appointment Mr. Isaiah Weston to the Office whose Superior Claim is acknowledged and who is highly worthy of the Confidence of the Government—
                  With high Consideration and esteme I have the honour to be your Excellencys most Obedient humble Servant
                  
                     Josiah Dean
                     
                  
               